DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 4/13/2021.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 4/13/2021 is acknowledged.  The traversal is on the ground(s) that the inventive groups are not mutually exclusive.  
The previous restriction has been withdrawn and all claims are being considered in the following response.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/28/2016. It is noted, however, that applicant has not filed a certified copy of the 2016-255409 application as required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 3/15/2018 has been considered.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s data processing device using a neural network as follows:

    PNG
    media_image1.png
    698
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    126
    490
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s data processing device using a neural network as follows:
















    PNG
    media_image3.png
    81
    480
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    635
    500
    media_image4.png
    Greyscale


i.	Ueda et al., US PGPub 2004/0084727 A1, is a reference which is similar in scope to the instant application.  Ueda et al., shows the following:
[0060] FIG. 1 is a block diagram showing a configuration of a neural network system according to a first embodiment of the present invention; 

    PNG
    media_image5.png
    541
    516
    media_image5.png
    Greyscale

[0085] As shown in FIG. 1, a neural network system 1 of this embodiment comprises a memory 5 that stores data composed of digital data for use in NN data processing, such as an input/output pattern, an input data holding portion 7 that holds data read out from the memory 5 and outputs the data as input data, a D/A converter 9 that converts (hereinafter referred to as D/A converts) digital data output from the input data holding portion 7 into analog data and inputs the analog data to a neuro device 3, the neuro device 3 that performs NN data processing on analog input data output from the D/A converter 9, an A/D converter 13 that converts (hereinafter referred to as D/A converts) analog output data output from the neuro device 3 into digital data, a control portion 15 for performing various types of controls including a control of a learning operation of the neuro device 3 using output data of the neuro device 3 which is output in digital form from the A/D converter 13, a D/A converter 11 that D/A converts an error mentioned later which is output from the control portion 15 and inputs the error to the neuro device 3, a cell selecting portion 17 that selects a synapse to which the error within the neuro device 3 is to be written, based on a control signal from the control portion 15, a memory 19 that stores data such as an operation result in the control portion 15, and an output portion 21 that outputs a NN data processing result sent out from the neuro device 3 under the condition in which a learning operation by the control portion 15 is completed. The control portion 15 is comprised of an operation element such as a CPU and is configured to execute the above control according to control programs stored in storage means such as the memory 5 and the memory 19. 
[0086] In this embodiment, the input data is stored in the memory 5 as vectors of digital data with feature quantity represented by numeric values within a range of 0 to 1. In the memory 5, teaching values are stored. 
[0087] In the neural network system 1 configured as described above, in the learning operation, first of all, a signal in accordance with which the input/output pattern is selected is output from the control portion 15 to the memory 5, and the selected input/output pattern is output from the memory 5 to the input data holding portion 7 as input data. 
[0088] Then, this input data is converted into analog data by the D/A converter 9 and input to the neuro device 3. The neuro device 3 performs NN data processing on the input data and outputs the processed data to the control portion 15 through the AID converter 13. 
[0089] The control portion 15 calculates an error between the output from the neuro device 3 and the teaching value read out from the memory 5, and calculates a new weight for each synapse based on the error. Based on the result, the cell selecting portion 17 selects a predetermined synapse within the neuro device 3 and places it into a write enable state. 
Ueda et al., further shows the following:
[0061] FIG. 2 is a schematic view showing a configuration of a neuro device in the neural network system of the present invention;

    PNG
    media_image6.png
    583
    551
    media_image6.png
    Greyscale

[0095] FIG. 2 is a schematic view showing an example of the configuration of the neuro device 3 in the neural network system in FIG. 1. 
[0096] As shown in FIG. 2, the neuro device 3 is roughly comprised of an input layer, an intermediate layer, and an output layer 3. The input layer is comprised of a number of input terminals 31, and each of the input terminals 31 is connected to a plurality of neuro units 33. The intermediate layer is comprised of a number of neuro units 33. The neuro units 33 composing the intermediate layer are each connected to a plurality of neuro units 33 arranged within the output layer, and the neuro units 33 within the output layer are connected to output terminals 35 within the same output layer, respectively. 
Ueda et al., does not at least show the device as claimed along with the multiple holding circuits, and the 6 transistor structure and coupling arrangement thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812